Citation Nr: 0827681	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-39 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 until 
June 1971.  He had service in Vietnam with a military 
occupational specialty of truck driver.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2005 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana that denied service connection for 
PTSD.

The veteran was afforded a videoconference hearing at the RO 
in June 2008 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that on the veteran's claim 
for PTSD received in November 2004, he wrote that he had been 
admitted to Madison State Hospital for alcohol and drug 
issues.  The record also indicates that he had treatment 
between 1985 and 1988 at Martinsville Mental Health Center 
for similar problems.  It does not appear that these records 
have been requested.  The appellant should therefore be 
contacted by letter and asked to provide authorization to 
retrieve clinical data from any provider, including those 
listed above, who has treated him for psychiatric reasons so 
that these records can be secured and be made a part of the 
claims folder.

The veteran stated at his hearing in June 2008 that he 
received VA outpatient treatment at the Indianapolis [IN] VA 
facility and had an upcoming appointment.  The Board observes 
that the most recent VA outpatient records date through 
January 2008.  As VA has notice of the existence of 
outstanding VA records, they must be obtained and associated 
with the other evidence already on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA clinical records dating from February 
2008 should be secured and associated with the claims folder.

The record reflects that the veteran was afforded an 
examination by a VA psychologist in February 2007 who found 
that he did not have PTSD.  However, an outpatient clinic 
entry dated in April 2007 by a VA social worker noted that 
the appellant had long-term PTSD as well as depression for 
which he had been prescribed medication.  During his hearing, 
the appellant testified that the VA compensation examiner did 
not solicit sufficient information about his Vietnam 
experiences to make an informed decision.  He felt that the 
examination performed was inadequate.  After review of the 
record, the Board finds that there is a clear conflict in the 
clinical opinions as to whether the veteran has PTSD related 
to service such that the case should be remanded for an 
examination by a VA psychiatrist to resolve the 
inconsistency. 

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should also be 
asked to provide the names, 
addresses, and approximate dates 
of treatment for all health care 
providers, including Madison State 
Hospital and Martinsville Mental 
Health Center, who have treated 
him for psychiatric disability 
since service.  After securing the 
necessary authorizations, the RO 
should request copies of all 
identified records and associate 
them with the claims file.

2.  All VA clinical records dating 
from February 2008 should be 
requested and associated with the 
claims folder.

3.  The appellant should be 
scheduled for a special 
examination to be conducted by a 
VA psychiatrist who has not seen 
him previously to determine the 
current psychiatric diagnosis(es) 
and probable etiology of current 
disability.  The claims folder and 
a copy of this remand should be 
made available to the examiner for 
review prior to conducting the 
examination.  The examiner should 
indicate whether or not the claims 
folder is examined.  The RO must 
furnish the examiner with a 
complete and accurate account of 
the stressor(s) cited in the 
record.  A comprehensive clinical 
history should be obtained.  All 
indicated tests and studies, 
including psychological testing, 
should be performed, and clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis(es).  Based on 
the evidence of record and 
clinical evaluation, the examiner 
should provide an opinion with 
complete rationale in a narrative 
format, as to whether it is at 
least as likely as not (50 percent 
probability or more) that the 
veteran currently has a 
psychiatric disorder, to include 
PTSD, that is related to military 
service.  If PTSD is found, the 
examiner should indicate whether 
PTSD is traceable, at least in 
part, to the reported stressor(s).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if a requested 
action is not undertaken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

